Mr. Ciiier Justice Cartter
delivered the opinion of the Court:
This case comes here on appeal from a judgment of a justice of the peace of Georgetown, to the Circuit Court, by which Court it has been certified to this Court for a hearing in the first instance. The appeal is from the decision of a magistrate of Georgetown inflicting a penalty of $10 for the violation of a corporation ordinance.
*282(The ordinance, which is given in the foregoing statement of the case, was then read by the Court.)
The facts, as settled by the parties, are as follows, to wit: “The flour in question, which was claimed as the legal subject of inspection, was manufactured at Weverton, Md., by Geo.’H. McClure & Co., and consigned to John J; Marvin, New York City.
“ The flour was received by J. B. Davidson, as the agent of the New York and Washington Steamship Company, and forwarded by him on board the steamship Valley City to John J. Marvin, to whom it was consigned. It was taken, from the canal boat at the wharf of George Water’s in Georgetown, D. C., and hauled from there in drays a distance of a little over one square to the wharf of said company, the said Davidson paying canal freight and drayage to their wharf and charging the same in the bill of lading from Georgetown to New York. While the flour was on the wharf of the steamship company, J. D. Robinson, the inspector of flour for Georgetown, D. C., demanded the right to inspect the same, and was notified by said Jno. B. Davidson that it belonged to J. IT. Meixell, of Baltimore, and was „ to be carried over to New York as per bill of lading first referred to, and that he could not inspect the same. The flour was forwarded as per consignment above, without inspection. The said steamboat company is a common carrier from Georgetown to New York and intermediate points.”
From this statement of the facts of the case it appears that the flour which is made the occasion of this controversy was owned by a citizen of Maryland, and by him manufactured in the mills of Maryland; that it was exported from its place of manufacture in Maryland under ultimate consignment to New York; that it pursued its transit from Washington County, Md., through the highways, and by the means chosen for its transportation, regularly and uninterruptedly until it reached its destination. *283The first stage of its journey was in a canal boat upon the Chesapeake and Ohio Canal to Georgetown, then by drays over a brief carriage through Georgetown to the steamship, which continued its transportation clown the Potomac River, Chesapeake Bay, and along the coast to New York City.
In the light of these facts it is claimed by the plaintiff that the shipment of the flour into and out of Georgetown brought it within the provisions of the ordinance providing for the inspection of flour within the city, making Davidson, who refused its inspection, answerable to the penalty of the ordinance. If the Court are to regard the ordinance in the literal signification of its language uncontrolled by its proper object and legal province, there would be an end to the inquiry, for the flour in controversy was literally shipped out of the city of Georgetown.
But is the term t! shipment ” entitled to a literal signification in connection with the subject under consideration? This question is to be answered under the light of the law and the facts. The City of Georgetown is a municipality of limited authority. In the enactment of the ordinance in question it exercised its municipal legislative power; and as we are compelled to infer, for municipal purposes. It legislated for the people, and within the jurisdiction of Georgetown. The subject of its legislation in this respect has been uniformly regarded by judicial authority as the subject of municipal power, limited to the territory of the municipality and the people within it, and never suffered to have extra-territorial effect. By all the authorities it is asserted that the purpose and latitude of inspection laws are to protect the citizens of a State or municipality in their credit as to the quality of the article which they may export, as the product of their own manufacture or production, or to protect the people of a State or municipality against imposition in the quality of what may be imported and con*284sumed by the people of the State or municipality. The right to interpose inspection laws is in no regard a right to regulate commerce, but a right which relates to the domestic economy and health of the people enacting it,, and not strangers under a different government — a right which ceases when commerce removes the subject of inspection from the jurisdiction of the power imposing the inspection, a right which begins when commerce has terminated its office in delivering the subject of inspection up to th°e uses of the people imposing the inspection.
If we read this ordinance, therefore, in the light of its sphere of operation, the rational interpretation of the term “shipment” in it, is shipment of flour that in some form had been identified with the interest of Georgetown. The flour in question sustained no such relation to Georgetown or its inhabitants. The wheat from which it was made was probably grown in Maryland. It is admitted to have been manufactured and owned there and contracted to be sold in the City of New York. The' only relation that Georgetown or its inhabitants sustained to it was the occupation of a few rods of ground across the highway of its transit, situated at the head of tidewater navigation and at the foot .of the Chesapeake and Ohio Canal. The shipment in this instance, therefore, was in no sense a shipment from Georgetown, but a shipment through Georgetown, which begun in Maryland and terminated in New York City.
We are forced to these conclusions, notwithstanding the decision in the case of the Commonwealth vs. King et al, in the Supreme Court of Pennsylvania. That case, in its conclusion, is in conflict with these views; not in the consideration of the legal principles that should govern the question, but in the construction given to the act of breaking-bulk and reshipping in the port of Philadelphia. The - learned Court in the case referred to makes the act of re-’ shipment equivalent to an act of exportation, which would *285seem to be sacrificing substance to shadow, subjecting the purpose and action of the parties to the manner and mode in which the purpose and ac't of the parties are executed. In fact, we are informed by this very case at its conclusion that the statute upon which the opinion was founded was so repugnant to the dictates of justice and the fraternity of the States that the Legislature repealed the act the day before the case went into judgment.
The Supreme Court of the State of New York in the case of Hancock vs. Sturgess, 13 Johns., 331, hold the contrary. In 'that case they decided that flour shipped under the same circumstances was to be esteemed in transitu and upon the highway. If the case stopped here the Court would be compelled to hold that the flour in question was not shipped from Georgetown within the legal signification of the term “ ship ” as provided in the ordinance. But, conceding that it wrns, it behooves the Court to inquire by what authority the City of Georgetown undertakes to legislate for the citizen of Maryland and New York.
As I have already had occasion to remark, the predicate of authority for the passage of inspection laws is that something is about to be exported from or consumed in the jurisdiction where they operate. The flour in question was shipped in Maryland by a citizen of Maryland to a citizen of New York. It had no destination in Georgetown, nor did its shipment contemplate any transfer to a citizen of Georgetown. The only office performed within Georgetown by any person of Georgetown was the office of a common carrier. The parties of Maryland and New York used the drays of Georgetown, and perhaps a citizen of Georgetown to transport the flour from the canal to the river under the unquestioned right to the use of the highway for that purpose. In the relations of this flour to Georgetown a toll gate would be a much more pertinent mode of taxation *286than an'inspection, if the authorities wished to levy taxation upon merchandise in transit.
By article first, section eight, of the Constitution, the power to regulate commerce among the several States, is given in expiess terms to Congress, and the States are expressly prohibited from laying duties on imports or exports in executing the inspection laws. This power, thus given to Congress, is essentially and necessarily an exclusive power, created, as we learn from the Federalist, in a paper contributed by James Madison, to cure the evils which experience had detected in the relation of the colonies under ■ the articles of confederation — a power vested in Congress to avoid the obstructions to inter-state commerce so clearly 'exemplified in the case we have before us. To assume that this case is under the operation of the ordinance of the City of Georgetown, and that Georgetown had a right and authority to create the ordinance, would be to assume that the power vested by the Constitution in Congress resides in the City of Georgetown, with the right to regulate the commercial relations of Maryland and New York, for the effect of the ordinance is to say that they shall not trade with each other in flour, through the Chesapeake and Ohio Canal and the Potomac River, except upon the condition of permitting the levy of an inspection duty.
If any one proposition was better settled than any other by the people of the United States in the adoption of their constitution, which transformed their relations from a confederated into á national character, it is the proposition that the commercial intercourse between the States and all the States ■ should be free, and delivered up to the exclusive regulation of the Federal legislative power, thus placing the right of inter-State commerce beyond the reach of interruption or imposition on the part of any interposing State, and making each and every State of the union contiguous, however re-*287mole from each other they might be in their geographical positions.
We do not, therefore, think the ordinance capable of the construction claimed for it by the plaintiff; but if it is capable of that construction, we are still constrained to the opinion that it is inoperative and void, not only by the irresistible logic that brings us to that result, but by the spirit of the decisions of 4110 Supreme Court in all the cases involving the question of the commercial relations of the States, and the rights in that regard of the citizens of the United States from the case of Gibbons vs. Ogden, 9 Wheat., 203, to the case of Crandall vs. The State of Nevada, 6 Wall., 43.

Judgment reversed,.